To compel signing of a bill of exceptions.
Granted March 18, 1892, with costs.
The trial court directed a verdict but no judgment had been *957entered thereon for defendant. Two extensions of time of 60 days each had been granted to settle the bill. Its preparation had been assigned to one of the attorneys for plaintiffs. After his death, it was discovered by relators that although he had taken out a writ of error, no bill of exceptions had been signed. His affairs were in confusion, and many of the exhibits which had been turned over to him could not be found.
The Supreme Court was of opinion that the delay had been excused.